Title: To George Washington from Thomas Chittenden, 16 March 1782
From: Chittenden, Thomas
To: Washington, George


                        
                            Sir,
                            Arlington March 16th 1782.
                        
                        I had the Honor to receive your Excellency’s favour of the 1st of January, by Express—I am not insensible
                            that the Delicacy of your Station in the Empire, renders it ineligible for you to address me in my public character.
                        Your noticing us therefore, in your private Capacity, under our Circumstances, I beg leave to esteem as the
                            strongest mark of your Magnanimity and Friendship.
                        While we receive, with gratitude, the Resolves of Congress of the 7th and 21st of august last, it affords us
                            great Satisfaction that your Excellency is willing to consider them as implying the Right which Vermont claims to be a
                            State within certain described Bounds.
                        And as the dispute of Boundary is the only one that hath prevented our Union with the Confederacy, I am very
                            happy in being able to acquaint your Excellency that, that is now removed, on our part, by our withdrawing our Claims upon
                            New Hampshire & New York, and by confining ourselves solely (or very nearly) to that Tract of Country which is
                            described in the Resolve of Congress of the 21st of August last. Since therefore, we have withdrawn our jurisdiction to
                            the Confines of our old Limits, we entertain the highest Expectations that we shall soon obtain, what we have so long been
                            seeking after, an acknowledgement of Independence and Sovereignty. For this we have appointed Commissioners with plenary
                            powers, to negociate an Alliance with the confederated States, and, if they suceed to take Seats in Congress.
                        Should Heaven prosper the Design of their Negociation, we please ourselves much that we, who are of one
                            Sentiment in the Common Cause—and who have but one Common Interest, shall yet become one Nation, and yet be great and
                            Happy.
                        The Glory of America is our Glory, and with our Country we mean to live or die, as her Fate shall be.
                        I have no need to acquaint Your Excellency that our local as well as our Military, (not to say political)
                            Situation, as an extended Frontier, awfully exposeth these infant plantations to the power & Fury of the Common
                            Enemy—Might we be so happy as to draw the Attention of our Country; we hope to be favoured with your particular Exertion. I
                            have the Honor to be Sir, with great Respect, Your most Obedient and Humble Servant
                        
                            Thos Chittenden
                        
                        
                            P.S. (omitted in place) This will be delivered by one of our Agents, to whom I beg leave to refer your Excellency for the
                                more particular Situation of this State, with regard to Military preparations and State of Defence. I am Sir
                        
                        
                            Thos Chittenden
                        
                    